DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that a restriction requirement and an election requirement remain in place. The examiner strongly recommends that claims drawn to non-elected combinations of refrigerants be deleted to avoid confusion in the future. As they have been restricted out, they will not be searched or examined in the future, and they present applicant with double patenting rejections which could readily be overcome.
Applicant’s elected composition is free of the prior art, as indicated previously. The examiner then chose the composition of Point S of claim 17 for further search. This composition is not allowable. Search and examination was not extended beyond claim 17.
Applicant’s arguments regarding claim 13 are persuasive and it is included in the elected group. It has not been searched and examined, as the second composition to be searched and examined was found not to be allowable, and compositions according to claim 13 do not read on this second example.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2016/0333243 A1 in view of Fukuda, US 5,185,092. The Fukushima reference is relied upon for the reasons of record. Acid number is not disclosed. The Fukuda reference teaches at col. 3, lines 5+ that it is preferable that the total acid number of a lubricant be 0.05 mg KOH/g. This can be achieved through purification (col. 3, lines 46+). This is done to avoid corrosion of any metal parts which come into contact with the lubricant as well as avoiding acid catalyzed hydrolysis of the lubricant itself col. 6, lines 43+). Suitable purification methods are taught at col. 6, lines 63+. It would have been obvious at the time of filing to use lubricant with a low acid number as recited in the compositions of Fukushima to avoid corrosion and hydrolysis, as taught by Fukuda. 

Double Patenting
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Application No.			Claims
17/260,762				1-56
17/260,775				22-66
17/260,838				2-13, 15-17, 19 and
17/260,870				1-48
In view of Fukuda, US 5,185,092 as summarized above. Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited. Those claims may be non-elected, but double patenting exists until the overlapping claims are deleted from one application or the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not fully persuasive. Arguments drawn to claims 14-16 are not on point because the second composition searched and examined is not allowable. Search and examination has not been extended beyond claim 17. The percentages in claim 17 fall within a region which recites Point S as a vertex. If Point S is obvious, the claim is obvious. Applicant argues, and the examiner disagrees, that the disclosure of paragraph [0101] of the reference is “quite broad”. But even if it is assumed so for the sake of argument, a composition conforming to Point S is obvious over the reference. 
Applicant further argues that the exemplified compositions of Fukushima do not fall within the recited region of claim 17. While this may be correct, it is not persuasive because the rejection was made for obviousness, not anticipation. Arguments which refer to Figure 15 are not persuasive because 1) the figure and the delineated regions are only marginally legible and 2) it is not clear why such traits as 70% CAP relative to R-410A(?) are particularly advantageous. Furthermore, working within the disclosed percentages to arrive at compositions which are as 410A-like as possible is routine formulation which is motivated by the reference. 
Arguments drawn to acid number are not persuasive because this limitation is drawn to simple purification of refrigerant lubricant, which has been well known in the art since at least the time of the newly-cited 1993 reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761